Name: Commission Directive 97/71/EC of 15 December 1997 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  agricultural activity;  deterioration of the environment;  animal product
 Date Published: 1997-12-18

 Avis juridique important|31997L0071Commission Directive 97/71/EC of 15 December 1997 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance) Official Journal L 347 , 18/12/1997 P. 0042 - 0044COMMISSION DIRECTIVE 97/71/EC of 15 December 1997 amending the Annexes to Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC on the fixing of maximum levels for pesticide residues in and on cereals, foodstuffs of animal origin and certain products of plant origin, including fruit and vegetables respectively (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (1), as last amended by Directive 97/41/EC (2), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (3), as last amended by Directive 97/41/EC, and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables (4), as last amended by Directive 97/41/EC, and in particular Article 10 thereof,Whereas Directives 93/57/EEC (5), 94/29/EC (6), 95/39/EC (7) and 96/33/EC (8) amended the Annexes II of Directives 86/362/EEC and 86/363/EEC to establish maximum residue levels for lists of pesticides; whereas, however, certain positions were left open where available data were insufficient to establish maximum levels and interested parties were given the opportunity to generate the missing data within a specified timetable; whereas, if maximum levels are not adopted by the dates specified in footnotes to the lists added to the Annexes II of Directives 86/362/EEC and 86/363/EEC by Directives 93/57/EEC, 94/29/EC, 95/39/EC and 96/33/EC the appropriate lower limit of analytical determination will apply;Whereas Directives 93/58/EEC (9), 94/30/EC (10), 95/38/EC (11) and 96/32/EC (12) amended Annex II of Directive 90/642/EEC to establish maximum levels for lists of pesticides; whereas, however, certain positions were left open where available data were insufficient to establish maximum levels and interested parties were given the opportunity to generate the missing data within a specified timetable; whereas, if maximum levels are not adopted by the dates specified in footnotes to the lists added to the Annexes II of Directive 90/642/EEC by Directives 93/58/EEC, 94/30/EC, 95/38/EC and 96/32/EC the appropriate lower limit of analytical determination will apply;Whereas Member States may set national maximum residue levels where these are not fixed by Directives 86/362/EEC, 86/363/EEC and 90/642/EEC; whereas Member States should set such national levels to reflect their national authorisations of plant protection products containing the relevant active substance and based on sufficient data to ensure that consumers are not exposed to unacceptable levels of pesticide residue;Whereas Member States' national maximum residue levels which have the effect to prohibit or restrict the putting into circulation of products originating in other Member States are subject to a conciliation procedure set out in Article 5a of Directives 86/362/EEC and 86/363/EEC and in Article 5b of Directive 90/642/EEC under which exceptional provisions apply, including where possible the establishment of a temporary maximum residue level;Whereas, for cereals and products of plant origin, maximum residue levels reflect the use of minimum quantities of pesticides to achieve adequate protection of plants, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable, in particular in terms of estimated dietary intake; whereas, for foodstuffs of animal origin, maximum residue levels reflect the consumption of cereals and products of plant origin treated with pesticides resulting in residues in animals and animal products, as well as taking into account the direct consequences of the use of veterinary medicines where appropriate;Whereas for the pesticides listed in Directives 93/57/EEC and 93/58/EEC undertakings were given by interested parties to generate missing data; whereas the data submitted are under examination by the Commission and the Member States' authorities with a view to preparing the necessary draft amending Commission Directives; whereas the date for closing the open positions in Directives 93/57/EEC and 93/58/EEC should be extended to 31 October 1998 to allow the necessary work and consultations to be finalized;Whereas all active substances of plant protection products already on the market two years after the date of notification of Directive 91/414/EEC concerning the placing of plant protection products on the market (13) are to be reviewed in the framework of the re-evaluations of existing active substances provided for in the programme of work set out in Article 8 (2) of the said Directive; whereas the first stage of the examination of the active substances and the plant protection products formulated with them is not yet completed; whereas these examinations and the consequential decisions to be taken are anticipated to have significant effects on authorized uses and thus on maximum residue levels which should be fixed for these pesticides; whereas therefore the deadlines specified in Directives 94/29/EC, 94/30/EC, 96/32/EC and 96/33/EC for the appropriate lower limits of analytical determination to apply where positions have been left open should be prolonged to the date of 1 July 2000, as provided by the Council in Directives 95/38/EC and 95/39/EC, in order to allow the consequences of the available re-evaluation of the authorizations of the pesticides concerned to be taken into account; whereas when the results of re-evaluations become available the Commission should amend the maximum levels fixed for those pesticides and should also fix or amend maximum levels for certain pesticides before 1 July 2000 where the necessary and sufficient information and studies are available and evaluated; whereas a programme of work, which will be communicated to the interested parties, should be established at the latest by 31 March 1998, setting out the deadlines within which such information and studies should be submitted by interested parties to the Commission and the Member States;Whereas this Directive is in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 In Annex II of Directive 86/362/EEC:1. the date '1 January 1998` in footnotes (a), (b) and (c) to the list of pesticide residues introduced by Directive 93/57/EEC should be amended to read '31 October 1998`;2. the date '30 June 1999` in footnotes (a), (b) and (c) to the list of pesticide residues introduced by Directive 94/29/EC should be amended to read 'at the latest 1 July 2000`;3. the date '30 April 2000` in footnotes (a) and (b) to the list of pesticide residues introduced by Directive 96/33/EC should be amended to read 'at the latest 1 July 2000`.Article 2 In Annex II of Directive 86/363/EEC:1. the date '1 January 1998` in footnote (a) to the list of pesticide residues introduced by Directive 93/57/EEC should be amended to read '31 October 1998`;2. the date '30 June 1999` in footnote (a) to the list of pesticide residues introduced by Directive 94/29/EC should be amended to read 'at the latest 1 July 2000`;3. the date '30 April 2000` in footnotes (a) and (b) in the list of pesticide residues introduced by Directive 96/33/EC should be amended to read 'at the latest 1 July 2000`.Article 3 In Annex II of Directive 90/642/EEC:1. the date '1 January 1998` in footnotes (a), (b), (c) and (d) to the list of pesticide residues introduced by Directive 93/58/EEC should be amended to read '31 October 1998`;2. the date '30 June 1999` in footnotes (a), (b) and (c) to the list of pesticide residues introduced by Directive 94/30/EC should be amended to read 'at the latest 1 July 2000`;3. the date '30 April 2000` in footnotes (a), (b), (c) and (d) to the list of pesticide residues introduced by Directive 96/32/EC should be amended to read 'at the latest 1 July 2000`.Article 4 Member States shall bring into force, not later than 31 December 1997, the laws, regulations or administrative provisions necessary to comply with this Directive.Article 5 This Directive is addressed to the Member States.Done at Brussels, 15 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 221, 7. 8. 1986, p. 37.(2) OJ L 184, 12. 7. 1997, p. 33.(3) OJ L 221, 7. 8. 1986, p. 43.(4) OJ L 350, 14. 12. 1990, p. 71.(5) OJ L 211, 23. 8. 1993, p. 1.(6) OJ L 189, 23. 7. 1994, p. 67.(7) OJ L 197, 22. 8. 1995, p. 29.(8) OJ L 144, 18. 6. 1996, p. 35.(9) OJ L 211, 23. 8. 1993, p. 6.(10) OJ L 189, 23. 7. 1994, p. 70.(11) OJ L 197, 22. 8. 1995, p. 14.(12) OJ L 144, 18. 6. 1996, p. 12.(13) OJ L 230, 19. 8. 1991, p. 1.